—In a child support proceeding pursuant to Family Court Act article 4, the father appeals from an order of the Family Court, Kings County (Pearce, J.), dated January 28, 1998, which denied his objections to an order of the same court (Adams, H.É.), dated September 25, 1997, which, after a hearing, denied his request for a downward modification of child support.
Ordered that the order is affirmed, without costs or disbursements.
In order to establish entitlement to a downward modification of child support, the movant must demonstrate an “unanticipated and unreasonable change in circumstances” (Matter of Beck v Beck, 228 AD2d 672, 673) which is substantial (Matter of Boden v Boden, 42 NY2d 210). The father failed to meet his burden in this case (see, Matter of Wolfson v Wolfson, 248 AD2d 479). O’Brien, J. P., Ritter, Joy and Altman, JJ., concur.